Title: To Thomas Jefferson from William Carmichael, 6 September 1787
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 6th Septr. 1787

I have, since I had the honor to address you by the last courier of the Cabinet from hence, made various Attempts to Induce the French Ambassador to explain how far he would cooperate with me to support the Claim of the State of S.C. for a recompence for the Services the Frigate of that State, commanded by Commodore Gillon, rendered to this Government, in the reduction of the  Bahama Islands. I find ultimately that he has no ministerial Instructions on the Subject and of course I must make my representations without any prospect of being supported except perhaps by his personal Interference. I shall therefore instantly address the Minister by reminding him of the Answer he gave to my sollicitations on this Subject in the month of October 1784, of which answer I have the honor to inclose you a copy and which I forwarded to Congress the 9th of Decr. the same year. After having put this business in what I thought a proper train; I cannot conceive the reason, why it has for so long a period been left unnoticed by Congress and the State of S.C., to the negotiation of the Delegates of which State, its interests, by the measures as you will see by his Excy. the Ct. de F. B. that I induced the court to take, were in some degree committed. I know that the finances of this court are in such a Situation, that there can be little expectation of a speedy decision of this Affair unless for particular reasons, the good will of that State at the present crisis may be desirable. I shall have the honor to inform you of my future proceedings and Intreat you to favor me with your sentiments thereon. I am informed that Spain has consented to pay 24000 Dollars to the Algerines for the restitution of the two Spanish vessels taken since the signature of the Treaty and that 700000 Dlls. are sent to complete the redemption of the Captives, which with other additional presents will procure a precarious peace. The actual appearance of Affairs in Europe gives much uneasiness here. Should a war be the consequence, this Country is ill prepared to take a part in it. I have no advice officially from America. The Perusal of a Foreign Ministers Letter from New York dated the 3d of July informs me that Congress was not then Assembled and of course will not Assemble till Late in Autumn. By this Letter it appears various conjectures were formed respecting the plans agitated by the Convention assembled at Philadelphia. Colonel Smith is I suppose at this period in London. I know generally that he had reason to be pleased with his recep[tion.] I have taken the Liberty of recommending Sir Alexander Monro late British Consul here and Mr. Bonelli who accompanies him to your Notice and for Many Reasons, I wish that these gentlemen should be distinguished by you. I beg you to excuse Innacuracies for I have had but short Notice and the Moment is at hand when I must despatch this and My other Letters.
I have the honor to be with great Esteem & Respect Your Excellencys Most Obedt. & Hble. Sevt,

Wm. Carmichael

 